Case: 18-10203      Document: 00514756818         Page: 1    Date Filed: 12/11/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit


                                    No. 18-10203                                FILED
                                  Summary Calendar                      December 11, 2018
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

RANDY DEWAYNE PITTMAN,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:15-CR-221-1


Before DAVIS, HAYNES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Randy Dewayne Pittman appeals his sentence of 51 months in prison,
imposed following his guilty plea conviction of possession of a firearm by a
convicted felon and this court’s remand to the district court to correct the term
of supervised release. See United States v. Pittman, 698 F. App’x 175, 176 (5th
Cir. 2017).




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-10203    Document: 00514756818    Page: 2   Date Filed: 12/11/2018


                                No. 18-10203

      The Government contends that Pittman’s argument is barred under the
mandate rule by this court’s order on remand.      We agree.     Although the
mandate rule is one of judicial discretion and there can be exceptions, the
exceptions do not apply in the instant matter. See United States v. Pineiro,
470 F.3d 200, 205-06 (5th Cir. 2006); United States v. Lee, 358 F.3d 315, 320-
21 (5th Cir. 2004), cf. Deutsche Bank National Trust Co. v. Burke, 902 F.3d
548, 551 (5th Cir. 2018).
      The judgment of the district court is AFFIRMED. The motion to expedite
the appeal is DENIED as moot.




                                      2